ATTORNEY GENERAL OF TEXAS
                                            GREG        ABBOTT




                                               August 15,2006



The Honorable Joel D. Littlefield                      Opinion No. GA-0450
Hunt County Attorney
Post Office Box 1097                                   Re: Whether a county clerk is authorized, required,
Greenville, Texas 75403- 1097                          or permitted by statute to file and record a common-
                                                       law copyright (RQ-0449,GA)

Dear Mr. Littlefield:

        A county clerk may record only documents that are authorized, required, or permitted by
statute to be recorded in the clerk’s office. See Tex. Att’y Gen. Op. No. JC-0156 (1999) at 2
(quoting Tex. Att’y Gen. LO-98-O 16, at 3). You ask whether a county clerk is authorized, required,
or permitted to file and record a common-law copyright.’

         An individual has presented for recording to the Hunt County Clerk a document labeled
“Common[-]Law       Copyright Notice.“2 In it, the individual seeks to reserve all “common-law
copyright” rights “of trade-name/trademark, TIMOTHY SHAMELL NEWSOMEO.” See Copyright
Notice attached to Request Letter, supra note 1. You do not believe that the clerk has authority to
accept the document for recording, and you seek our confirmation. See Request Letter, supra note
1, at 1.

        Local Government Code section 19 1.OO1 requires a county clerk to “record . . . the contents
of each instrument that is filed for recording and that the clerk is authorized to record” and to keep
the records “properly indexed and arranged.” TEX. Lot. GOV’T CODE ANN. 5 191.001(c)-(d)
(Vernon 1999); see also TEX. CONST. art. V, 5 20 (stating that the Legislature shall prescribe the
county clerk’s duties). Chapter 192 lists the documents that a county clerk is required to record:

                 0
                        “each deed, mortgage, or other instrument that is required or
                        permitted by law to be recorded,” TEX.LOC. GOV’T CODEANN.
                        TV192.001 (Vernon 1999);



          ‘See Letter from Honorable Joel D. Littlefield, Hunt County Attorney, to Honorable Greg Abbott, Attorney
General of Texas (Feb. 13, 2006) (on file with the Opinion Committee, also available at http://www.oag.state.tx.us)
[hereinafter Request Letter].

         2See Letter from Timothy Shame11Newsome to Honorable Linda Brooks, Hunt County Clerk (Jan. 11,2006)
(attached as Exhibit A to Request Letter).
The Honorable Joel Littlefield   - Page 2       (GA-0450)




                     subdivision plats, see id. § 192.0015;

                0
                     military discharge records, see id. 5 192.002(a) (Vernon Supp.
                     2005);

               0
                     certain probate records, see id. $ 192.005 (Vernon 1999);

               0
                     records of the county court in civil and criminal cases and
                     probate matters, see id. 5 192.006(a); and

               0
                     releases of filed instruments,   see id. 5 192.007.

        A county clerk has a ministerial duty to record all written instruments that are statutorily
authorized, required, or permitted to be filed in the clerk’s office. See Tzkrrentine v. Lasane, 389
S.W.2d 336, 337 (Tex. Civ. App.- Waco 1965, no writ). But a county clerk is prohibited from
filing and recording a document that no statute authorizes, requires, or permits the clerk to accept.
See Tex. Att’y Gen. Op. No. JC-0156 (1999) at 2; see also City ofAbiZene v. Fryar, 143 S.W.2d 654,
657 (Tex. Civ. App.- Eastland 1940, no writ) (stating that a county clerk had no authority to file or
record certain unstamped deeds of trust and therefore could not file or record such documents); Tex.
Att’y Gen. Op. No. DM-389 (1996) at 3 (advising county clerks not to file documents generated in
or for a “purported state or local court not . . . named in [the] constitution or statute”); Tex. Att’y
Gen. LO-98-O 16, at 6 (concluding that a county clerk is not authorized to accept documents labeled
“refusal to pay property taxes,” “common law lien,” and “declaration of person being a sovereign”).

        No Texas statute authorizes, requires, or permits the filing and recording of a common-law
copyright notice. In addition, no federal law creates a role for the county clerk in the federal
copyright registration process. See UNITED STATESCOPYRIGHTOFFICE,COPYRIGHTBASICS, at
www.copyright.gov/circs/circl   .html (last visited July 17,2006).

        We consequently conclude that a county clerk is not authorized, required, or permitted to file
and record a common-law copyright. Without such authority, a county clerk is prohibited from filing
and recording such a document.
The Honorable Joel Littlefield   - Page 3   (GA-0450)




                                      SUMMARY

                       A county clerk may not file and record a common-law
               copyright.

                                            Very truly yours,




                                            Attorne&eral        of Texas


KENT C. SULLIVAN
First Assistant Attorney General

ELLEN L. WITT
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

Kymberly K. Oltrogge
Assistant Attorney General, Opinion Committee